Exhibit 10.85

 

REGISTRATION RIGHTS AGREEMENT

 

Registration Rights Agreement, dated effective as of May       , 2003, by and
between VCampus Corporation, a Delaware corporation (the “Company”), and each of
the purchasers set forth on Schedule A attached hereto (each individually, a
“Purchaser” and collectively, the “Purchasers”).

 

W I T N E S S E T H :

 

WHEREAS, Company and each Purchaser have entered into a Securities Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company has agreed to issue and sell to the Purchasers, and the
Purchasers have agreed to purchase from the Company shares of Series H Preferred
Stock of the Company and Warrants exercisable for common stock of the Company
(the “Warrants”); and

 

WHEREAS, in order to induce the Purchasers to enter into the Purchase Agreement
and to purchase the Series H Preferred Stock and/or Warrants, the Company has
agreed to provide registration rights with respect thereto;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

 


1.                                       DEFINITIONS.  UNLESS OTHERWISE DEFINED
HEREIN, TERMS USED HEREIN SHALL HAVE THE MEANING ASCRIBED TO THEM IN THE
PURCHASE AGREEMENT, AND THE FOLLOWING SHALL HAVE THE FOLLOWING RESPECTIVE
MEANINGS (SUCH MEANINGS BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL
FORM OF THE TERMS DEFINED):


 

“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.

 

“Warrant Shares” shall mean shares of common stock issued upon exercise of the
Warrants.

 

“Holder” shall mean (i) each Purchaser, and (ii) any other Person holding
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

 

“Majority Holders” shall mean the Holders of a majority of the Registrable
Securities.

 

“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor corporation thereto.

 

--------------------------------------------------------------------------------


 

“Piggy-back Registration” shall have the meaning ascribed to it in Section 3.

 

“Registrable Securities” shall mean the shares of common stock issuable pursuant
to the Purchase Agreement, including the Warrant Shares, and the shares of
common stock issuable upon conversion of the Series H Preferred Stock and shares
of common stock which the Purchasers hereafter obtains the right to acquire
pursuant to any dividend, distribution, stock split or similar transaction or
rights to the extent that all of the holders of the common stock received shares
of common stock; provided, however, that the aforementioned shares shall only be
treated as Registrable Securities if and for so long as they have not been sold
to or through a broker or underwriter in a public distribution, or only until
the date on which all of the Registrable Securities can be disposed of in any
three month period pursuant to Rule 144 (or any similar or analogous rule under
the Securities Act of 1933).

 

“Registration Statement” shall mean a registration statement filed by the
Company with the U.S. Securities and Exchange Commission for a public offering
and sale of securities of the Company (other than a Registration Statement on
Form S-4 or S-8 or any successor form for securities to be offered in a
transaction of the type referred to in Rule 145 under the Securities Act or to
employees of Company pursuant to any employee benefit plan, respectively).

 

“Warrants” shall mean the warrants to purchase shares of the Company’s common
stock issued to the Purchasers on the date hereof.

 


2.                                       MANDATORY REGISTRATION.  WITHIN 90 DAYS
FROM THE DATE HEREOF, THE COMPANY SHALL FILE A REGISTRATION STATEMENT COVERING
THE REGISTRABLE SECURITIES AND SHALL THEREAFTER USE ITS BEST EFFORTS TO EFFECT
THE REGISTRATION UNDER THE SECURITIES ACT OF THE REGISTRABLE SECURITIES FOR SALE
WITHIN 90 DAYS AFTER SUCH FILING, ALL TO THE EXTENT REQUIRED TO PERMIT THE
DISPOSITION OF THE REGISTRABLE SECURITIES SO REGISTERED FOR A PERIOD OF UP TO
ONE YEAR.


 


3.                                       PIGGY-BACK REGISTRATION.  IF THE
COMPANY AT ANY TIME PROPOSES TO FILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT ON ANY FORM (OTHER THAN A REGISTRATION STATEMENT ON FORM S-4 OR
S-8 OR ANY SUCCESSOR FORM FOR SECURITIES TO BE OFFERED IN A TRANSACTION OF THE
TYPE REFERRED TO IN RULE 145 UNDER THE SECURITIES ACT OR TO EMPLOYEES OF COMPANY
PURSUANT TO ANY EMPLOYEE BENEFIT PLAN, RESPECTIVELY) FOR THE GENERAL
REGISTRATION OF SECURITIES (A “PIGGY-BACK REGISTRATION STATEMENT”), IT WILL GIVE
WRITTEN NOTICE TO ALL HOLDERS AT LEAST 15 DAYS BEFORE THE INITIAL FILING WITH
THE SEC OF SUCH PIGGY-BACK REGISTRATION STATEMENT, WHICH NOTICE SHALL SET FORTH
THE INTENDED METHOD OF DISPOSITION OF THE SECURITIES PROPOSED TO BE REGISTERED
BY COMPANY.  THE NOTICE SHALL OFFER TO INCLUDE IN SUCH FILING THE AGGREGATE
NUMBER OF SHARES OF REGISTRABLE SECURITIES AS SUCH HOLDERS MAY REQUEST.


 

Each Holder desiring to have Registrable Securities registered under this
Section 3 shall advise Company in writing within 10 Business Days after the date
of receipt of such offer from Company, setting forth the amount of such
Registrable Securities for which registration is requested.  Company shall
thereupon include in such

 

2

--------------------------------------------------------------------------------


 

filing the number of shares of Registrable Securities for which registration is
so requested, subject to the next sentence, and shall use its best efforts to
effect registration under the Securities Act of such shares.  In connection with
any registration subject to this Section 3, which is to be effected in a firm
commitment underwriting, Company will not be required to include Registrable
Securities in such underwriting unless the Holder of such Registrable Securities
accepts the terms and conditions of the underwriting agreement which is agreed
upon between Company and the managing underwriter selected by Company, so long
as such underwriting agreement conforms to industry standards and practices and
the obligations and liabilities imposed on the Holders under such agreement are
customary for the stockholders selling securities in an underwritten offering. 
If the managing underwriter of a proposed public offering shall advise Company
in writing that, in its opinion, the distribution of the Registrable Securities
requested to be included in the registration concurrently with the securities
being registered by Company would materially and adversely affect the
distribution of such securities by Company, then all selling security holders
with piggy-back registration rights shall reduce the amount of securities each
intended to distribute through such offering on a pro rata basis.  Except as
otherwise provided in Section 5, all expenses of such registration shall be
borne by Company. The Company shall have the right to terminate or withdraw any
Registration Statement initiated under this Section 3 prior to the effectiveness
of such Registration Statement whether or not the Holders have elected to
include Registrable Securities in such Registration Statement.

 


4.                                       REGISTRATION PROCEDURES. IF THE COMPANY
IS REQUIRED BY THE PROVISIONS OF SECTION 2 OR 3 TO USE ITS BEST EFFORTS TO
EFFECT THE REGISTRATION OF ANY OF ITS SECURITIES UNDER THE SECURITIES ACT,
COMPANY WILL, AS EXPEDITIOUSLY AS POSSIBLE:


 


(A)                                  PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES AND USE ITS BEST EFFORTS
TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR A PERIOD
OF TIME REQUIRED FOR THE DISPOSITION OF SUCH SECURITIES BY THE HOLDERS THEREOF,
BUT NOT TO EXCEED ONE YEAR (OR, WITH RESPECT TO ANY UNDERWRITTEN OFFERING, SUCH
SHORTER PERIOD AS THE UNDERWRITERS NEED TO COMPLETE THE DISTRIBUTION OF THE
REGISTERED OFFERING OR, WITH RESPECT TO A SHELF REGISTRATION STATEMENT ON A FORM
UNDER THE SECURITIES ACT RELATING TO THE OFFER AND SALE OF REGISTRABLE
SECURITIES FROM TIME TO TIME IN ACCORDANCE WITH RULE 415, SUCH LONGER PERIOD AS
MAY BE REQUIRED TO DISPOSE OF THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT);


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE SALE OR OTHER DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT UNTIL THE EARLIER OF SUCH TIME AS ALL OF SUCH SECURITIES
HAVE BEEN DISPOSED OF IN A PUBLIC OFFERING OR THE EXPIRATION OF ONE YEAR;


 


(C)                                  FURNISH, TO SUCH SELLING SECURITY HOLDERS
SUCH NUMBER OF COPIES OF A SUMMARY PROSPECTUS OR OTHER PROSPECTUS, INCLUDING A
PRELIMINARY PROSPECTUS, IN

 

3

--------------------------------------------------------------------------------


 


CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER
DOCUMENTS, AS SUCH SELLING SECURITY HOLDERS MAY REASONABLY REQUEST;


 


(D)                                 USE ITS BEST EFFORTS TO REGISTER OR QUALIFY
THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AND
PUERTO RICO AS EACH HOLDER OF SUCH SECURITIES SHALL REQUEST (PROVIDED, HOWEVER,
THAT COMPANY SHALL NOT BE OBLIGATED TO QUALIFY AS A FOREIGN CORPORATION TO DO
BUSINESS UNDER THE LAWS OF ANY JURISDICTION IN WHICH IT IS NOT THEN QUALIFIED OR
TO FILE ANY GENERAL CONSENT TO SERVICE OR PROCESS), AND DO SUCH OTHER REASONABLE
ACTS AND THINGS AS MAY BE REQUIRED OF IT TO ENABLE SUCH HOLDER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTION OF THE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT;


 


(E)                                  ENTER INTO CUSTOMARY AGREEMENTS (INCLUDING
AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS ARE
REASONABLY REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES;


 


(F)                                    OTHERWISE USE ITS BEST EFFORTS TO COMPLY
WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, BUT NOT LATER THAN 18
MONTHS AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS
STATEMENT COVERING THE PERIOD OF AT LEAST 12 MONTHS BEGINNING WITH THE FIRST
FULL MONTH AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, WHICH
EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE
SECURITIES ACT;


 


(G)                                 GIVE WRITTEN NOTICE TO HOLDERS:


 


(I)                                     WHEN SUCH REGISTRATION STATEMENT OR ANY
AMENDMENT THERETO HAS BEEN FILED WITH THE SEC AND WHEN SUCH REGISTRATION
STATEMENT OR ANY POSTEFFECIVE AMENDMENT THERETO HAS BECOME EFFECTIVE;


 


(II)                                  OF ANY REQUEST BY THE SEC FOR AMENDMENTS
OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN
OR FOR ADDITIONAL INFORMATION;

 


(III)                               OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE;


 


(IV)                              OF THE RECEIPT BY COMPANY OR ITS LEGAL COUNSEL
OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE
COMMON STOCK FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF
ANY PROCEEDING FOR SUCH PURPOSE; AND


 


(V)                                 OF THE HAPPENING OF ANY EVENT THAT REQUIRES
COMPANY TO MAKE CHANGES IN SUCH REGISTRATION STATEMENT OR THE PROSPECTUS IN
ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (WHICH NOTICE SHALL

 

4

--------------------------------------------------------------------------------


 


BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE
REQUISITE CHANGES HAVE BEEN MADE);


 


(H)                                 USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE
OR OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE TIME;


 


(I)                                     FURNISH TO EACH HOLDER, WITHOUT CHARGE,
AT LEAST ONE COPY OF SUCH REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND, IF THE
HOLDER SO REQUESTS IN WRITING, ALL EXHIBITS (INCLUDING THOSE, IF ANY,
INCORPORATED BY REFERENCE);


 


(J)                                     COOPERATE WITH THE HOLDERS TO FACILITATE
THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING THE REGISTRABLE
SECURITIES TO BE SOLD FREE OF ANY RESTRICTIVE LEGENDS AND IN SUCH DENOMINATIONS
AND REGISTERED IN SUCH NAMES AS THE HOLDERS MAY REQUEST A REASONABLE PERIOD OF
TIME PRIOR TO SALES OF THE REGISTRABLE SECURITIES; AND


 


(K)                                  UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 4(G)(V) ABOVE, PROMPTLY PREPARE A POST-EFFECTIVE
AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED
PROSPECTUS OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED
TO HOLDERS, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  IF THE COMPANY NOTIFIES THE HOLDERS IN ACCORDANCE WITH SECTION
4(G)(V) ABOVE TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES
TO THE PROSPECTUS HAVE BEEN MADE, THEN THE HOLDERS SHALL SUSPEND USE OF SUCH
PROSPECTUS, AND THE PERIOD OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT
PROVIDED FOR ABOVE SHALL EACH BE EXTENDED BY THE NUMBER OF DAYS FROM AND
INCLUDING THE DATE OF THE GIVING OF SUCH NOTICE TO HOLDERS SHALL HAVE RECEIVED
SUCH AMENDED OR SUPPLEMENTED PROSPECTUS PURSUANT TO THIS SECTION 4(K).


 

It shall be a condition precedent to the obligation of Company to take any
action pursuant to this Agreement in respect of the securities which are to be
registered at the request of any Holder that such Holder shall furnish to
Company such information regarding the securities held by such Holder and the
intended method of disposition thereof as Company shall reasonably request and
as shall be required in connection with the action taken by Company.

 


5.                                       EXPENSES.  ALL EXPENSES INCURRED IN
COMPLYING WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION
AND FILING FEES (INCLUDING ALL EXPENSES INCIDENT TO FILING WITH THE NASD),
PRINTING EXPENSES, FEES AND DISBURSEMENTS OF COUNSEL FOR COMPANY, EXPENSES OF
ANY SPECIAL AUDITS INCIDENT TO OR REQUIRED BY ANY SUCH REGISTRATION AND EXPENSES
OF COMPLYING WITH THE SECURITIES OR BLUE SKY LAWS OF ANY JURISDICTION PURSUANT
TO SECTION 4(D), SHALL BE PAID BY COMPANY, EXCEPT THAT:


 


(A)                                  ALL SUCH EXPENSES IN CONNECTION WITH ANY
AMENDMENT OR SUPPLEMENT TO A REGISTRATION STATEMENT OR PROSPECTUS REQUIRED TO BE
FILED PURSUANT TO


 


5

--------------------------------------------------------------------------------



 


SECTION 3 WHICH IS FILED MORE THAN ONE YEAR AFTER THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT BECAUSE ANY HOLDER HAS NOT EFFECTED THE DISPOSITION OF
THE SECURITIES REQUESTED TO BE REGISTERED SHALL BE PAID BY SUCH HOLDER; AND


 


(B)                                 COMPANY SHALL NOT BE LIABLE FOR ANY FEES,
DISCOUNTS OR COMMISSIONS TO ANY UNDERWRITER OR ANY FEES OR DISBURSEMENTS OF
COUNSEL FOR ANY UNDERWRITER IN RESPECT OF THE SECURITIES SOLD BY SUCH HOLDER.


 


6.                                       INDEMNIFICATION AND CONTRIBUTION.


 


(A)                                  IN THE EVENT OF ANY REGISTRATION OF ANY
REGISTRABLE SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT,
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE HOLDER OF SUCH REGISTRABLE
SECURITIES, SUCH HOLDER’S DIRECTORS AND OFFICERS, AND EACH OTHER PERSON
(INCLUDING EACH UNDERWRITER) WHO PARTICIPATED IN THE OFFERING OF SUCH
REGISTRABLE SECURITIES AND EACH OTHER PERSON, IF ANY, WHO CONTROLS SUCH HOLDER
OR SUCH PARTICIPATING PERSON WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST
ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH SUCH
HOLDER OR ANY SUCH DIRECTOR OR OFFICER OR PARTICIPATING PERSON OR CONTROLLING
PERSON MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR ANY OTHER STATUTE OR AT
COMMON LAW, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS
IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED, ON THE EFFECTIVE DATE THEREOF, IN ANY
REGISTRATION STATEMENT UNDER WHICH SUCH SECURITIES WERE REGISTERED UNDER THE
SECURITIES ACT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED
THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR (II) ANY ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND SHALL REIMBURSE SUCH HOLDER OR SUCH
DIRECTOR, OFFICER OR PARTICIPATING PERSON OR CONTROLLING PERSON FOR ANY LEGAL OR
ANY OTHER EXPENSES REASONABLY INCURRED BY SUCH HOLDER OR SUCH DIRECTOR, OFFICER
OR PARTICIPATING PERSON OR CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING
OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED,
HOWEVER, THAT COMPANY SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT
ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON ANY
ACTUAL OR ALLEGED UNTRUE STATEMENT OR ACTUAL OR ALLEGED OMISSION MADE IN SUCH
REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, PROSPECTUS OR AMENDMENT OR
SUPPLEMENT IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO COMPANY BY SUCH HOLDER SPECIFICALLY FOR USE THEREIN OR (IN THE CASE OF ANY
UNDERWRITTEN OFFERING) SO FURNISHED FOR SUCH PURPOSES BY ANY UNDERWRITER.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF SUCH HOLDER OR SUCH DIRECTOR, OFFICER OR PARTICIPATING
PERSON OR CONTROLLING PERSON, AND SHALL SURVIVE THE TRANSFER OF SUCH SECURITIES
BY SUCH HOLDER.

 

6

--------------------------------------------------------------------------------


 


(B)                                 EACH HOLDER, BY ACCEPTANCE HEREOF, AGREES TO
INDEMNIFY AND HOLD HARMLESS COMPANY, ITS DIRECTORS AND OFFICERS AND EACH OTHER
PERSON, IF ANY, WHO CONTROLS COMPANY WITHIN THE MEANING OF THE SECURITIES ACT
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH
COMPANY OR ANY SUCH DIRECTOR OR OFFICER OR ANY SUCH PERSON MAY BECOME SUBJECT
UNDER THE SECURITIES ACT OR ANY OTHER STATUTE OR AT COMMON LAW, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON INFORMATION IN WRITING PROVIDED TO COMPANY BY SUCH HOLDER
SPECIFICALLY FOR USE IN THE FOLLOWING DOCUMENTS AND CONTAINED, ON THE EFFECTIVE
DATE THEREOF, IN ANY REGISTRATION STATEMENT UNDER WHICH SECURITIES WERE
REGISTERED UNDER THE SECURITIES ACT AT THE REQUEST OF SUCH HOLDER, ANY
PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT
OR SUPPLEMENT THERETO.  NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH (B) OR
PARAGRAPH (C) BELOW, NO HOLDER SHALL BE REQUIRED TO INDEMNIFY ANY PERSON
PURSUANT TO THIS SECTION 6 OR TO CONTRIBUTE PURSUANT TO PARAGRAPH (C) BELOW IN
AN AMOUNT IN EXCESS OF THE AMOUNT OF THE AGGREGATE NET PROCEEDS RECEIVED BY SUCH
HOLDER IN CONNECTION WITH ANY SUCH REGISTRATION UNDER THE SECURITIES ACT.


 


(C)                                  IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 6 FROM THE INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY
HEREUNDER IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
REFERRED TO THEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY AND INDEMNIFIED PARTIES IN CONNECTION WITH THE ACTIONS
WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH
INDEMNIFYING PARTY AND INDEMNIFIED PARTIES SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO
STATE A MATERIAL FACT, HAS BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY,
SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTIES, AND THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH ACTION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND EXPENSES REFERRED TO ABOVE SHALL BE DEEMED TO
INCLUDE ANY LEGAL OR OTHER FEES OR EXPENSES REASONABLY INCURRED BY SUCH PARTY IN
CONNECTION WITH ANY INVESTIGATION OR PROCEEDING.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred

 

7

--------------------------------------------------------------------------------


 

to in the immediately preceding paragraph.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 


7.                                       CERTAIN LIMITATIONS ON REGISTRATION
RIGHTS.  NOTWITHSTANDING THE OTHER PROVISIONS OF THIS AGREEMENT:


 


(A)                                  COMPANY SHALL HAVE THE RIGHT TO DELAY THE
FILING OR EFFECTIVENESS OF, OR BY WRITTEN NOTICE REQUIRE THE HOLDERS TO CEASE
SALES OF REGISTRABLE SECURITIES PURSUANT TO, A REGISTRATION STATEMENT REQUIRED
PURSUANT TO THIS AGREEMENT DURING ONE OR MORE PERIODS AGGREGATING NOT MORE THAN
60 DAYS IN ANY TWELVE-MONTH PERIOD (SUCH PERIOD OR PERIODS, THE “SUSPENSION
PERIOD”) IN THE EVENT THAT (I) COMPANY WOULD, IN ACCORDANCE WITH THE ADVICE OF
ITS COUNSEL, BE REQUIRED TO DISCLOSE IN THE PROSPECTUS INFORMATION NOT OTHERWISE
THEN REQUIRED BY LAW TO BE PUBLICLY DISCLOSED, (II) IN THE JUDGMENT OF COMPANY’S
BOARD OF DIRECTORS, THERE IS A REASONABLE LIKELIHOOD THAT SUCH DISCLOSURE, OR
ANY OTHER ACTION TO BE TAKEN IN CONNECTION WITH THE PROSPECTUS, WOULD MATERIALLY
AND ADVERSELY AFFECT ANY EXISTING OR PROSPECTIVE MATERIAL BUSINESS SITUATION,
TRANSACTION OR NEGOTIATION OR OTHERWISE MATERIALLY AND ADVERSELY AFFECT COMPANY,
OR (III) THE REGISTRATION STATEMENT CAN NO LONGER BE USED UNDER THE SECURITIES
ACT; PROVIDED THAT THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT
SHALL BE EXTENDED BY THE LENGTH OF ANY SUCH SUSPENSION PERIOD;


 


(B)                                 IF COMPANY SUSPENDS THE REGISTRATION
STATEMENT OR REQUIRES THE HOLDERS TO CEASE SALES OF THE COMMON STOCK PURSUANT TO
PARAGRAPH (A) ABOVE, COMPANY SHALL, AS PROMPTLY AS PRACTICABLE FOLLOWING THE
TERMINATION OF THE CIRCUMSTANCES WHICH ENTITLED COMPANY TO DO SO, TAKE SUCH
ACTION AS MAY BE NECESSARY TO REINSTATE THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT AND/OR GIVE WRITTEN NOTICE TO ALL HOLDERS AUTHORIZING THEM TO RESUME
SALES PURSUANT TO THE REGISTRATION STATEMENT.  IF, AS A RESULT THEREOF, THE
PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT HAS BEEN AMENDED TO COMPLY
WITH THE REQUIREMENTS OF THE SECURITIES ACT, COMPANY SHALL ENCLOSE SUCH REVISED
PROSPECTUS WITH A NOTICE TO HOLDERS GIVEN PURSUANT TO THIS PARAGRAPH (B), AND
THE SHAREHOLDERS SHALL MAKE NO OFFERS OR SALES OF SHARES PURSUANT TO SUCH
REGISTRATION STATEMENT OTHER THAN BY MEANS OF SUCH REVISED PROSPECTUS.


 


8.                                       RESTRICTIONS ON SALE AFTER PUBLIC
OFFERING.  EXCEPT FOR TRANSFERS MADE IN TRANSACTIONS EXEMPT FROM THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT, COMPANY AND EACH HOLDER
HEREBY AGREE NOT TO OFFER, SELL, CONTRACT TO SELL OR OTHERWISE DISPOSE OF ANY OF
THEIR REGISTRABLE SECURITIES WITHIN 120 DAYS AFTER THE DATE OF ANY FINAL
PROSPECTUS RELATING TO THE PUBLIC OFFERING OF COMMON STOCK, IF UNDERWRITTEN,
WHETHER BY COMPANY OR BY ANY HOLDERS, EXCEPT PURSUANT TO SUCH PROSPECTUS OR WITH
THE WRITTEN CONSENT OF THE MANAGING UNDERWRITER OR UNDERWRITERS FOR SUCH
OFFERING.

 

8

--------------------------------------------------------------------------------


 


9.                                       MISCELLANEOUS.


 


(A)                                  AMENDMENTS AND WAIVERS.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURE FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN WITHOUT THE WRITTEN CONSENT OF THE MAJORITY
HOLDERS AND THE COMPANY.


 


(B)                                 NOTICE GENERALLY.  ANY NOTICE, DEMAND,
REQUEST, CONSENT, APPROVAL, DECLARATION, DELIVERY OR OTHER COMMUNICATION
HEREUNDER TO BE MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT SHALL BE
SUFFICIENTLY GIVEN OR MADE IF IN WRITING AND EITHER DELIVERED IN PERSON WITH
RECEIPT ACKNOWLEDGED OR SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR BY TELECOPY AND CONFIRMED BY TELECOPY ANSWERBACK,
ADDRESSED AS FOLLOWS:


 


(I)                                     IF TO ANY HOLDER, AT ITS LAST KNOWN
ADDRESS APPEARING ON THE BOOKS OF COMPANY MAINTAINED FOR SUCH PURPOSE.


 


(II)                                  IF TO COMPANY, AT


 

VCampus Corporation
Suite 200
1850 Centennial Park Drive

Reston, VA 20191

Attention:  Chief Financial Officer
Telecopy Number:  (703) 654-7311

 

with a copy to

 

Wyrick Robbins Yates & Ponton LLP

Suite 300

4101 Lake Boone Trail

Raleigh, NC  27607

Attn:  Kevin A. Prakke, Esq.

 

or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three Business Days after the same shall have been deposited in
the United States mail.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto including any person to whom Registrable Securities
are transferred.

 


(D)                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.


 


(E)                                  GOVERNING LAW; JURISDICTION.  THIS
AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.


 


(F)                                    SEVERABILITY.  WHEREVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE PURCHASE AGREEMENT, THE SERIES H CERTIFICATE OF DESIGNATIONS AND
WARRANTS, REPRESENTS THE COMPLETE AGREEMENT AND UNDERSTANDING OF THE PARTIES
HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN.  THIS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

COMPANY:

VCAMPUS CORPORATION

 

 

 

 

By:

 

 

 

Name:  Christopher Nelson

 

 

Title:  Chief Financial Officer

 

 

 

PURCHASERS:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

Schedule of Purchasers

 

12

--------------------------------------------------------------------------------